Title: From George Washington to Colonel Morgan Lewis, 18 March 1779
From: Washington, George
To: Lewis, Morgan


Sir
Head Quarters Middle Brook 18 March 1779
I am favd with yours of the 4th inclosing a Report of the Auditors of the Northern Army and your Account for disbursements in the Quarter Master Generals department settled by them—I make no doubt but that the Balance found by those Gentlemen to be due to you is right, but it is not in my power, did I conceive myself properly authorised, by the Resolve of the 5th Novr 1776 to which the Auditors refer to grant a Warrant upon the Paymaster General for the Sum due to you. As the Military Chest is, and has been for some time past, only supplied with a sufficiency to discharge the monthly pay and contingent Expences of the Army. The Staff departments now all draw directly from the Treasury—to which Board I think you ought to apply—not only for the Balance of the account now furnished, but for Money to discharge the arrearages of the department previous to General Greenes appointment. I cannot give him directions to permit you to apply any part of the Money recd from him to discharge these old arrearages, as I have not the least power to interfere with the disbursements of the Qr Mr Genl Commy Genl or any of the great Staff departments.
I have returned you the Account an⟨d⟩ Report and am Sir Yr most obt Servt.
